Case 1:17-cv-01361-RCL Document 162 Filed 09/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NATIONAL PARKS CONSERVATION
ASSOCIATION,

Plaintiff,
Civil Action No. 1:17-cv-01361-RCL

Vv.

TODD T. SEMONITE, Lieutenant General, U.S.
Army Corps of Engineers et al.

Defendants,

VIRGINIA ELECTRIC & POWER COMPANY

Defendant-Intervenor.

i a

 

| (D| ORDER

Suit

This matter is before the Court on Federal Defendants’ Consent Motion to Stay. Upon
consideration of the motion and for good cause shown, the Court hereby GRANTS Federal

Defendants’ Motion..»tu dev. 2S; 2eze-

SO ORDERED.

Date: 4 (2-4 I20 "Come. Latit

The Honorable Royce C. Lamberth
Senior Judge
